ORDER

PER CURIAM.
C.M.T. (“mother”) appeals from the judgment of the trial court terminating her parental rights to J.D.T., J.R.T., and J.L.T., her children, under section 211.477 RSMo 2000. Mother does not dispute that grounds for termination of her parental rights exist, instead she asserts that termination is not in the best interests of the children under section 211.447.6.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).